OPINION — AG — YOUR EMPLOYEE WOULD BE ENTITLED TO THE LONGEVITY PREVIOUSLY EARNED OF 1 PERCENT YEAR FOR FOUR YEARS, OR 4 PERCENT, IN ADDITION TO HIS BASIC PAY. WE ASSUME FOR THE PURPOSE OF THIS OPINION, THAT SUCH UNENCUMBERED FUNDS ARE AVAILABLE IN THE APPROPRIATION MADE TO PAY SALARIES FOR PERSONNEL IN THE STATE BUREAU OF INVESTIGATION TO INCLUDE THE "BASE PAY" AND THE ONE PERCENT LONGEVITY PAY INCREASE. CITE: 74 O.S. 1961 154 [74-154], 74 O.S. 1961 802 [74-802] , 74 O.S. 1961 805 [74-805] (JACK SWIDENSKY)